DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-32  are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kim et al (Pub. No: US 20160055469A1) in view Moock et al (Pub. No: US 20130268316 A1).
Regarding claim 1,  Kim et al discloses an apparatus (fig. 1, fig. 7) comprising: a proxy node (access device 108: the access device may access the network devices in the local area network using an external network, such as a cloud network, the Internet; note that the gateway 110 may be a router or proxy server or other devices that routes between networks; paragraph 0036, 0087) for association with a wireless node (device 104) in a wireless network (100 of fig. 1) that includes a plurality of wireless nodes (devices 102, 104, 106), wherein the proxy node 

On the other hand, Moock et al, from the same field of endeavor, discloses a method for tracking user interaction with electronic items of merchandise on display in a retail store. Moock et al also identifies information from an electronic item of merchandise on display and detecting user interaction with the electronic item of merchandise (paragraph 0006-0007). Furthermore, this system includes a digital interface box and a media player operably coupled to the digital interface box. The digital interface box and the media player are configured to be in communication with the electronic item of merchandise, wherein the DIB or media player is configured to obtain identifying information from the electronic item of merchandise and to track information relating to a user's interaction with the electronic item of merchandise (paragraph 0009-0010). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Moock to the system of Kim in order to provide a method for tracking a user's interaction with an article of merchandise.
Regarding claim 2,  Kim et al as modified discloses an apparatus (fig. 1, fig. 7), wherein the wireless network (the network device may send the gateway credentials to the cloud network) further includes a computer system (the access device 108 may include a home computer, a laptop computer, a tablet, a personal digital assistant, a computing device; paragraph 0046) for wirelessly communicating over the wireless network (the gateways 110, 112 may include a router, a modem, a range extending device, and any other device that provides network access among one or more computing devices and external networks; paragraph 0049) with the wireless nodes and the proxy node (the network device 502 may transmit information/data identifying the 
Regarding claim 3, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), 
wherein the proxy node (access device 108: the access device may access the network devices in the local area network using an external network, such as a cloud network, the Internet; note that the gateway 110 may be a router or proxy server or other devices that routes between networks; paragraph 0036, 0087) is associable with a plurality of the wireless nodes (devices 102, 104, 106) in the wireless network, and wherein the proxy node is further configured to wirelessly communicate over the wireless network (100 of fig. 1; gateways 110, 112 may provide wireless communication capabilities for the local area network 100 using particular communications protocols, such as WiFi.TM; paragraph 0047) with the associated wireless nodes (device 104; network device 502 may include a writeable chip that does not require direct contact or power for communication; similar chip may be found in an exemplary retailer POS 120 such that POS 120 and gateway 110 may communicate via NFC; paragraph 0108) to make the circuit function available to each of the associated wireless nodes via proxy (gateway 110 may include a writeable chip that does not require direct contact or power for communication; similar chip may be found in an exemplary retailer POS 120 such that POS 120 and gateway 110 may communicate via NFC; furthermore, the gateways 110, 112 may include a router, a modem, a range extending device, and any other device that provides network access among one or more computing devices and external networks ; paragraph 0049-0050, 0095; paragraph 0087, 0088, 0109).
Regarding claim 4, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), 

Regarding claim 5, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), 
wherein the proxy node (access device 108: the access device may access the network devices in the local area network using an external network, such as a cloud network, the Internet; note that the gateway 110 may be a router or proxy server or other devices that routes between networks; paragraph 0036, 0087) is further configured to wirelessly communicate over the wireless network with the associated wireless node (the user may select the gateway that the user wishes for the network device to pair; for instance, the gateway that provides the best signal strength for the network device may be selected. paragraph 0052, 0058) directly to make the circuit function 
Regarding claim 6, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), wherein the wireless network further includes a computer system for wirelessly communicating over the wireless network with the wireless nodes and the proxy node (;paragraph), and wherein the proxy node is further configured to wirelessly communicate over the wireless network with the associated wireless node indirectly through the computer system to make the circuit function available to the associated wireless node via proxy (gateway 110 may include a writeable chip that does not require direct contact or power for communication; similar chip may be found in an exemplary retailer POS 120 such that POS 120 and gateway 110 may communicate via NFC; furthermore, the gateways 110, 112 may include a router, a modem, a range extending device, and any other device that provides network access among one or more computing devices and external networks ; paragraph 0049-0050, 0095; paragraph 0087, 0088, 0109). 
Regarding claim 7, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), 
wherein the proxy node (access device 108: the access device may access the network devices in the local area network using an external network, such as a cloud network, the Internet; note that the gateway 110 may be a router or proxy server or other devices that routes between networks; paragraph 0036, 0087) includes a memory (memory 1712, 1812), the memory configured to store a data structure (a computer-program product may include code and machine-executable 
	Regarding claim 8, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), wherein the proxy node (access device 108: the access device may access the network devices in the local area network using an external network, such as a cloud network, the Internet; note that the gateway 110 may be a router or proxy server or other devices that routes between networks; paragraph 0036, 0087) comprises a processor (processor 1602) that is configured to enter an enrollment mode for associating the proxy node with a wireless node (the network device may send or broadcast identification information to one or more access devices) in the wireless network in response to user interaction with the proxy node (the access device 1600 can also comprise software elements including, an operating system, device drivers, executable libraries, and other code, such as one or more application programs, which may comprise computer programs implementing various functions;  memory 1612 may be a processor-readable memory and a computer-readable memory that stores software code configured to cause the processor 1602 and DSP 1604 to perform the various functions; furthermore, the access device 108 may 
Regarding claim 9, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), wherein the wireless network (the access device may access the network devices in the local area network using an external network, such as a cloud network, the Internet) further includes a computer system for wirelessly communicating over the wireless network with the wireless nodes and the proxy node; and  wherein the proxy node (the access device 1600 can also comprise software elements including, an operating system, device drivers, executable libraries, and other code, such as one or more application programs, which may comprise computer programs implementing various functions;  memory 1612 may be a processor-readable memory and a computer-readable memory that stores software code configured to cause the processor1602 and DSP 1604 to perform the various functions; paragraph 0064) further comprises a processor (the computing device comprises one or more processors; and a memory having instructions stored thereon, which when executed by the one or more processors, cause the computing device to perform operations; paragraph 0157-0158) configured to wirelessly receive data from the computer system via the wireless transceiver, wherein the received data is indicative of the associated wireless node, and create the data structure in the memory based on the wirelessly received data (cloud network 114 may include storage that stores the status of the network devices within each local area network 100 it is connected to and provides access to; furthermore, the gateway 110 may include storage that stores the status of the network devices within each local area network it is connected to and provides access to; the status stored in the cache may include a status table which indicates the current status of each network device ; paragraph 0043, 0094-0095).

Regarding claim 11, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), 
wherein the wireless network comprises a wireless mesh network (paragraph 0036-0037, 0046) .
Regarding claim 12, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), wherein the associated wireless node comprises a wireless node for a product display assembly (paragraph 0041, 0058, 0121).
Regarding claim 13, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), wherein the circuit comprises a reader circuit configured to read user authorization credentials (the router gateway may read identification information in the packet to determine the intended destination for the packet; the router gateway may then access information in a routing table or routing policy, and may direct the packet to the next network or device in the transmission path of the packet; paragraph ) from a fob presented by a user (the network device and the access device may be authenticated using the network ID and each device’s corresponding key each time the network device or access device attempts to access the cloud network server; furthermore, the server may associate the second network ID with the credentials of gateway 112; in addition, the server performs the association by generating and storing a record including the network ID, the 
Regarding claim 14, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), 
wherein the reader circuit comprises an RFID card reader circuit (network device 502 may be capable of communicating with external cloud network 114 via mobile telecommunications technology, near-field communication, radio-frequency identification; similar chip may be found in an exemplary retailer POS 120 such that POS 120 and gateway 110 may communicate via NFC; furthermore, the router gateway may read identification information in the packet to determine the intended destination for the packet; the router gateway may then access information in a routing table or routing policy, and may direct the packet to the next network or device in the transmission path of the packet; paragraph 0095, 0108, 0109-0110).
	Regarding claim 15, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), wherein the wireless network further includes a computer system for wirelessly communicating over the wireless network with the wireless nodes and the proxy node; and wherein the proxy node is further configured to wirelessly communicate the user authorization credentials to the computer system over the wireless network for the computer system (the computing device transmits data to the established network device, the data including identification information associated with the new network device; paragraph 0132) to remotely control whether the user is authorized with respect to the associated wireless node for the display assembly (paragraph 0062-0065).
Regarding claim 16, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), wherein the proxy node is further configured to wirelessly receive data over the wireless network from the computer system indicative of an authorization decision based on the user authorization credentials (the server may associate the second network ID with the credentials of gateway 112; 
Regarding claim 17, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), wherein the wireless network further includes a computer system for wirelessly communicating over the wireless network with the wireless nodes and the proxy node; wherein the proxy node includes a memory, the memory configured to store a data structure that identifies identification information for the associated wireless node for the product display assembly; and  wherein the proxy node is further configured to wirelessly communicate the user authorization credentials and identification information from the data structure for the associated wireless node for the product display assembly to the computer system over the wireless network (the access device may display the identification information for selection by the user; paragraph 0058)
Regarding claim 18, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), 
wherein the circuit comprises a visual indicator circuit (the access device 108 can access the cache to obtain information to display the visual interface for each network device 1902-1908; the access device 108 can access the known interfaces in the cache to present the display of access device 108; paragraph 0125, 0127).
	Regarding claim 19, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), 
wherein the proxy node (the access device may display the identification information for selection by the user) is further configured to wirelessly communicate over the wireless network with the associated wireless node for the product display assembly to obtain an operational status 
Regarding claim 20, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), 
wherein the wireless network further includes a computer system for wirelessly communicating over the wireless network with the wireless nodes and the proxy node (access device 108: the access device may access the network devices in the local area network using an external network, such as a cloud network, the Internet; note that the gateway 110 may be a router or proxy server or other devices that routes between networks; paragraph 0036, 0087) ; and wherein the proxy node is further configured to wirelessly receive data from the computer system via the wireless transceiver, wherein the received data is indicative of an operational status for the product display assembly, and provide a visual indication of the operational status via the visual indicator circuit (gateway 110 may include a writeable chip that does not require direct contact or power for communication; similar chip may be found in an exemplary retailer POS 120 such that POS 120 and gateway 110 may communicate via NFC; furthermore, the gateways 110, 112 may include a router, a modem, a range extending device, and any other device that provides network access among one or more computing devices and external networks ; paragraph 0049-0050, 0095; paragraph 0087, 0088, 0109).
Regarding claim 21, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), 
wherein the visual indicator circuit (the visual interfaces are displayed on a mobile computing device, which can have a touch sensitive display device; paragraph 0125) comprises an LED and display screen (user interface display 900 for an application on an access device; the network device 1300 further includes flash memory 1520 and dynamic random access memory 1522; the flash memory 1520 may be used to store instructions or code relating to an operating system, one or more applications, and any firmware; paragraph 0127-0128).
Regarding claim 22, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), 
wherein the circuit comprises a sounder circuit (display, light or sound indicators; computing devices, lighting devices,  devices associated with a security system, devices associated with an alarm system, devices that can be operated in an automobile (paragraph 0129-0130).
	Regarding claim 23, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), 
wherein the proxy node is further configured to wirelessly communicate over the wireless network with the associated wireless node for the product display assembly to obtain an operational status for the product display assembly, and trigger the sounder circuit to emit a sound based on the operational status (paragraph 0081, 0124). 
Regarding claim 24, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), wherein the wireless network further includes a computer system for wirelessly communicating over the wireless network with the wireless nodes and the proxy node ; and wherein the proxy node is further configured to wirelessly receive data from the computer system via the wireless transceiver, wherein the received data is indicative of an operational status for the product display assembly, and trigger the sounder circuit to emit a sound based on the operational status (paragraph 0080-0081).

Regarding claim 26, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), 
wherein the device comprises a product display assembly, a lock, a power outlet, a power strip, a display shelf, a display hook, and/or a docking station (paragraph 0146, 0130).
	Regarding claim 27, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), 
wherein the associated wireless node comprises a wireless node for a lock (paragraph 0146, 0164).
Regarding claim 28, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), wherein the associated wireless node (the access device 108 may include a stand-alone interface a computing device, a wearable device such as a smart watch, a wall panel, a keypad, an interface that is built into an appliance or other device ; paragraph 0046) comprises a wireless node for a power outlet, a power strip, a display shelf, or a display hook (paragraph 0178).
Regarding claim 29, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), wherein the associated wireless node comprises a wireless node for a docking station (access device 108: the access device 108 may include a laptop computer, a computing device it could be a docking station; paragraph 0046-0047).  
	Regarding claim 30, Kim et al discloses a system (fig. 1, fig. 7) comprising: a plurality of wireless nodes (devices 102, 104, 106) arranged as a wireless network (100 of fig. 1), wherein each of a plurality of the wireless nodes includes a wireless transceiver (access device 108: the access device 108 may include a cellular telephone, a smart phone, a laptop computer, a computing device) for wireless communication over the wireless network (100 of fig. 1) ; a 
	However, Kim et al does not specifically teach that product display assemblies  can be configured to secure and display products for presentation to consumers. 
On the other hand, Moock et al, from the same field of endeavor, discloses a method for tracking user interaction with electronic items of merchandise on display in a retail store. Moock et al also identifies information from an electronic item of merchandise on display and detecting user interaction with the electronic item of merchandise (paragraph 0006-0007). Furthermore, this system includes a digital interface box and a media player operably coupled to the digital interface box. The digital interface box and the media player are configured to be in communication with the electronic item of merchandise, wherein the DIB or media player is configured to obtain identifying information from the electronic item of merchandise and to track information relating to a user's interaction with the electronic item of merchandise (paragraph 0009-0010). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Moockto the system of Kim in order to provide a method for tracking a user's interaction with an article of merchandise.
	Regarding claim 31, Kim et al discloses an apparatus (fig. 1, fig. 7) comprising: a proxy node (access device 108: the access device may access the network devices in the local area network using an external network, such as a cloud network, the Internet; note that the gateway 110 may be a router or proxy server or other devices that routes between networks; paragraph 0036, 0087) for association with a device that is not natively part of a wireless network, wherein the wireless network (100 of fig. 1) includes a plurality of wireless nodes (devices 102, 104, 106) 

On the other hand, Moock et al, from the same field of endeavor, discloses a method for tracking user interaction with electronic items of merchandise on display in a retail store. Moock et al also identifies information from an electronic item of merchandise on display and detecting user interaction with the electronic item of merchandise (paragraph 0006-0007). Furthermore, this system includes a digital interface box and a media player operably coupled to the digital interface box. The digital interface box and the media player are configured to be in communication with the electronic item of merchandise, wherein the DIB or media player is configured to obtain identifying information from the electronic item of merchandise and to track information relating to a user's interaction with the electronic item of merchandise (paragraph 0009-0010). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Moockto the system of Kim in order to provide a method for tracking a user's interaction with an article of merchandise.
Regarding claim 32, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), wherein the device (the access device 108 may include any human-to-machine interface with network connection capability that allows access to a network; paragraph 0046) comprises a product display assembly (user interface display for an application on an access device; paragraph 0090), a lock, a power outlet, a power strip, a display shelf, a display hook, and/or a docking station (the local area network can include network devices such as exterior motion sensors, exterior lighting 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641